Case 2:20-cr-00249-JS Document 27 Filed 08/18/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : DATE FILED:

#

GAAFAR MOHAMMED EBRAHIM AL-WAZER : VIOLATIONS:
18 U.S.C. § 1001(a)(2) (false statements -
: 3 counts)

COUNTS ONE THROUGH THREE

THE GRAND JURY CHARGES THAT:

On or about May 17, 2016, in the Eastern District of Pennsylvania, defendant

GAAFAR MOHAMMED EBRAHIM AL-WAZER

in a matter within the jurisdiction of the Federal Bureau of Investigation and the Department of
Homeland Security, agencies of the executive branch of the United States, knowingly and

willfully made materially false, fictitious, and fraudulent statements and representations, in that

defendant AL-WAZER:

 

COUNT | DESCRIPTION

ONE Stated that he does not align with the Houthi movement, when he knew that he was
aligned and very involved with the Houthi movement;

TWO Stated that he had never fired a weapon, when he knew that he had fired a weapon;
THREE | Stated that he had never participated in military or militia training, when he knew
that he had received military or militia training.

 

 

 

 

 

 

 

 
Case 2:20-cr-00249-JS Document 27 Filed 08/18/20 Page 2 of 3

In violation of Title 18, United States Code, Section 1001(a)(2).

A TRUE BILL:

VY Furnas Cirle

FOREP. ON DL

Yravwi Wolf My

WILLIAM M/McSWAIN
United States Attorney

 
Case 2:20-cr-00249-JS Document 27 Filed 08/18/20 Page 3 of 3

 

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

Criminal Division

 

THE UNITED STATES OF AMERICA

vs.

Gaafar Mohammed Ebrahim Al-Wazer

 

INDICTMENT
Counts

18 U.S.C. § 1001(a)(2) (false statements - 3 counts)

 

A true bi y

Ufo detey
Foreman

 

Filed in open court this day,
Of A.D. 20

 

Clerk

 

Bail, $

 

 
